Citation Nr: 1011306	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  97-32 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from August to September 
1975, from March 1976 to April 1976, and from July 1977 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim.  The Veteran testified before the Board in 
March 1999, at a hearing that was held in Washington, D.C.

The Board remanded the claim for additional development in 
October 2006.

In an October 2006 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2008 Order, the Court remanded the claim 
to the Board for readjudication in accordance with a Joint 
Motion for Remand.

In November 2008, the Board remanded the claim for additional 
development.


FINDING OF FACT

The Veteran's acquired psychiatric disorders (depressive 
disorder, not otherwise specified, and generalized anxiety 
disorder) were aggravated as a result of his active service 
from July 1977 to April 1978.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder (depressive disorder, not otherwise 
specified, and generalized anxiety disorder) have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In light of its favorable disposition, the 
claim is substantiated and the Board need not further discuss 
whether VA has met its duties pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

The Veteran contends that he has a psychiatric disorder that 
had its clinical onset during his active service.  
Alternatively, he argues that his psychiatric disorder pre-
existed his entry into active service and was aggravated as a 
result of his service and that he is therefore entitled to 
service connection.

On examination prior to entry into service in February 1975, 
no evidence of a psychiatric disorder was found.  Because the 
Veteran's entrance examination in this case did not find 
evidence of a psychiatric disorder, and no other material 
evidence indicates that the Veteran had a pre-existing 
psychiatric disorder, the Veteran is entitled to a 
presumption of soundness for his first period of service 
under 38 U.S.C.A. §§ 1111, 1137 (West 2002).

The Veteran was discharged from his first period of active 
service in September 1975, after examining physicians 
determined that he had erroneously enlisted in the Navy.  
Shortly after his enlistment, the Veteran sought treatment 
for sore feet.  At that time he gave a history of back pain 
related to pes planus, and indicated that prior to 
enlistment, he had worn special shoes for that condition.  

He was placed on light duty, and then returned to full duty, 
but he continued to complain of pain in his feet.  He was 
ultimately diagnosed with having muscular and fascia strain.  
On August 27, 1975, the Veteran was evaluated at an 
orthopedic clinic.  After examination, the consultant 
recommended that the Veteran be separated from the Navy due 
to his inability to cope with recruit training because of 
chronic lumbosacral strain.  

Two days later, the Veteran was admitted to the podiatric 
ward for painful flat feet.  He was treated for 4 days with 
bed rest and then placed in a medical holding company.  Based 
upon the orthopedist's recommendation, the Veteran's past 
history, and his own examination, the podiatrist recommended 
that he appear before a Medical Board with diagnoses of 
symptomatic pes planus and chronic lumbosacral strain, both 
of which had existed prior to his entry into service.  

The Veteran was discharged from the Navy in September 1975.  
Significantly, he did not complain of psychiatric symptoms, 
nor was he diagnosed with a psychiatric disorder at any time 
during this period of service.

On examination prior to entry into his second period of 
service in March 1976, no evidence of a psychiatric disorder 
was found.  In April 1976, however, the Veteran complained of 
nervousness and a habit of biting the insides of his cheeks 
for the past 4 years.  He stated that he wanted to be 
discharged from the Marines.  The assessment was "nervous 
condition."

Three days later, the Veteran complained of pain in his left 
arm and left side of his neck.  He indicated that he had 
experienced similar symptoms in the past, and that he had 
been discharged from the Navy for the same problem.  Given 
the Veteran's report, it was determined that he should be 
discharged from the Marines for fraudulent enlistment.  He 
was examined and determined to have not incurred any injuries 
or illnesses during his period of service.

Despite the April 1976 complaint of nervousness, the entrance 
examination for his second period of active service did not 
find evidence of a psychiatric disorder.  The Veteran is, 
therefore, entitled to a presumption of soundness for his 
second period of service under 38 U.S.C.A. §§ 1111, 1137.

The Veteran underwent examination for enlistment into his 
third period of active service in March 1977.  At the time of 
the examination, the Veteran reported a history of treatment 
for depression from 1968 to 1969.  He was referred for 
psychiatric evaluation in July 1977 to determine whether he 
was qualified for entry into the Army.  At the time of the 
evaluation, the Veteran stated he had been treated for 
hyperactivity and school adjustment problems at the ages of 6 
and 7.  He had since finished high school, had a good work 
record, and did not have any current psychiatric complaints.  
Mental status examination revealed no indication of an 
organic or psychiatric process.  The impression was childhood 
depression, by history, and questionable minimal brain 
dysfunction.  He was determined to be qualified for 
enlistment.

Two weeks after his enlistment, the Veteran complained of 
nervousness and a 13-year history of psychiatric problems.  
He was referred to a social worker for further evaluation.  
At the time of the evaluation, the Veteran indicated that his 
wife had died in childbirth three months ago.  He stated that 
he was currently having difficulty swallowing in the mess 
hall and that he was nervous.  He stated that he felt guilty 
about his wife's having passed away during childbirth.  

Mental status examination revealed an alert and cooperative 
young male who spoke softly and displayed no evidence of a 
thought disorder.  His affect was somber but appropriate.  He 
stated that he felt that he needed medication, and that he 
felt that he would not "make it" if he did not have 
medication.  He denied experiencing suicidal ideation.  The 
impression was adjustment reaction.  He was advised to return 
for follow up as needed.

The Veteran was seen for complaints of nervousness on two 
occasions thereafter.  

In February 1978, the Veteran sought emergency medical 
treatment for loss of appetite, nervousness, and loss of 
sleep.  The provisional diagnosis was situational depression.

The Veteran underwent a service department examination in 
March 1978.  At the time of the examination, he indicated 
that he had frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble that had been caused by military unit pressures.  He 
was currently taking Valium for these symptoms.  Examination 
resulted in no psychiatric diagnosis.

In April 1978, action to discharge the Veteran from the Army 
was initiated.  The stated reasons for the proposed action 
included the Veteran's inability to follow established and 
verbal orders.  The reviewing Commander determined that the 
Veteran's methods of trying to point out his concerns to his 
superiors were only excuses for not doing what he did not 
want to do, resulting in judicial punishment on two occasions 
in March 1978.  

The Veteran's exaggeration of his past was a cause for others 
to ridicule and chastise him, which further caused the 
Veteran to think that others were out to get him.  His lack 
of mental stability was a detriment to a combat unit, where 
each individual may be required to act rationally in order to 
save the life of a fellow soldier.  His inability to adjust 
to the military socially or emotionally justified his removal 
from the Army.  It was therefore recommended that he be 
expeditiously discharged.  The Veteran was discharged from 
service approximately two weeks later.

Although the Veteran reported a history of psychiatric 
treatment at the time of his enlistment into his third period 
of active service, psychiatric evaluation revealed that he 
had no current symptoms or a diagnosable disorder and he was 
determined to be qualified for enlistment.  Because a 
psychiatric disability was not found on the Veteran's 
examination for entrance into his third period of service, 
the Veteran is entitled to a presumption of soundness for his 
third period of service under 38 U.S.C.A. §§ 1111, 1137.

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  

The evidence in this regard reflects that in November 1985, 
the Veteran reported that he had been treated at St. Mary's 
Mental Health Clinic at the ages of 15 and 16 for feelings of 
being threatened.  The schools were being integrated at that 
time and he was having difficulty sleeping.  He was later 
involuntarily hospitalized by his parents at Crownsville 
Hospital between 1969 and 1970.  He continued to undergo 
psychiatric treatment, off and on, since the age of 15 or 16.  
He stated that he enlisted in the military to prove that he 
"could take it."

Clinical records dated in April 1996 show that the Veteran 
reported a past history of psychiatric hospitalization, in 
1971 and 1992.

In June 1996, the Veteran underwent cardiac evaluation at St. 
Mary's Hospital.  At the time of the evaluation, he reported 
three psychiatric hospitalizations, in 1971, 1992, and 1993.

In June 1999, the Veteran was hospitalized for psychiatric 
treatment.  At the time of his admission, he reported that he 
had developed posttraumatic stress disorder (PTSD) in the 
1970s when he was "accosted" by coworkers while training to 
be a policeman.  He stated that his coworkers thought that he 
was a CIA "snitch."  He then joined the military, where he 
was reportedly harassed by other soldiers because they 
thought he was a CIA "plant."

VA clinical records dated in April 2000 show that he reported 
having been evaluated by a psychiatrist for the first time at 
the age of 5.  He was unsure of his diagnosis at that time, 
but stated that he had taken medication as a child.  He 
stated that he had never been hospitalized for psychiatric 
treatment.

On VA examination in March 2004, the Veteran stated that 
approximately 6 months prior to his enlistment in the 
military, he had been evaluated by psychiatrists, whom had 
felt that his mental illness was stable, and that things had 
resolved.  

Despite that there are no records in the claims file 
demonstrating that the Veteran did undergo psychiatric 
treatment prior to his enlistment into active service, the 
Veteran has been very consistent in reporting that he 
received psychiatric treatment as a child and during his 
teenage years.  In addition, although the Veteran was not 
diagnosed with a psychiatric disorder at the time of his 
enlistment into active service in the Army, he was not 
entirely forthcoming at the time of the enlistment 
examination, as he reported a history of treatment for 
hyperactivity and school adjustment problems at the ages of 6 
and 7, and indicated that he had been fine, and had performed 
well, ever since.  

The July 1977 psychiatric evaluation therefore was not based 
upon an accurate record.  The weight of the credible evidence 
shows that the Veteran had a psychiatric history at the time 
of his enlistment into the Army.  In addition, the fact that 
the Veteran was not diagnosed with a psychiatric disorder at 
the time of his enlistment into the Army is of little 
probative value in determining whether he had a psychiatric 
disorder at the time of the enlistment, given that the 
evaluation was not based upon an accurate record.  

The record thus supports a finding that the evidence clearly 
and unmistakably shows that the Veteran had a pre-existing 
psychiatric disorder at the time of his enlistment into 
active service with the Army.

The evidence of record does not, however, clearly and 
unmistakably show that the pre-existing psychiatric disorder 
was not aggravated as a result of his active service in the 
Army.  Because the Veteran was found to have no psychiatric 
abnormalities at the time of his entrance into active 
service, and was discharged from the Army as a result of his 
"lack of mental stability," and his failure to adapt to 
life in the military either socially or emotionally, the 
Board cannot conclude that a pre-existing psychiatric 
disorder was not aggravated as a result of his active service 
with the Army.  It is clear that the during his service with 
the Army, the Veteran sought treatment for psychiatric 
complaints (anxiety and depression) that were not present at 
the time of his enlistment.  The manifestation of symptoms 
during his period of service with the Army suggests that any 
symptoms that were perhaps dormant at the time of his 
entrance into service were aggravated as a result of his 
service.  

The remaining question before the Board, therefore, is 
whether the Veteran is entitled to service connection for the 
disorder or disorders that were aggravated as a result of his 
active service with the Army.

Post-service clinical records demonstrate that the Veteran 
has been diagnosed as having numerous psychiatric disorders, 
including anxiety, depressive disorder, PTSD, and 
schizophrenia.  

His PTSD and schizophrenia diagnoses have been related to his 
active service.  Specifically, in a June 1999 letter, his 
internal medicine physician related his PTSD to traumatic 
events in service, and in an August 1999 letter, the 
Veteran's treating psychologist stated that he felt that his 
schizophrenia had been aggravated as a result of the 
Veteran's military service.

Both of these diagnoses, however, have been called into 
question by the August 2002 and March 2004 VA examiners, who 
argue that neither diagnosis is supported by the evidence of 
record, as both diagnoses were made without the benefit of a 
longitudinal review of the Veteran's records.  Because no 
other treating providers have diagnosed either disorder 
before or since the 1999 diagnoses, and examiners who 
undertook the longitudinal review of the record have not 
found either disorder; the evidence is against a finding that 
the Veteran has current PTSD or schizophrenia.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

At the time of the March 2004 examination, the Veteran was 
given a provisional diagnosis of generalized anxiety 
disorder.  Subsequent clinical records show continued 
treatment for anxiety and a depressive disorder.  

As the Veteran was treated for both anxiety and depression in 
service, which the Board has concluded were pre-existing 
disorders that were aggravated as a result of active service, 
and he has current diagnoses of anxiety and a depressive 
disorder, the Board concludes that service connection for 
anxiety and a depressive disorder is warranted.  All 
reasonable doubt has been resolved in favor of the Veteran, 
as required by law.  38 U.S.C.A. § 5107(b) (2009). 


ORDER

Service connection for an acquired psychiatric disorder 
(depressive disorder, not otherwise specified, and 
generalized anxiety disorder) is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


